DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference, Patent Publication 2020/0075670 were owned by, or subject to an obligation of assignment to, the same entity as Taiwan Semiconductor Manufacturing Company Ltd not later than the effective filing date of the claimed invention.  The prior art reference Lin (US Pub no 2020/0075670 A1) has been  withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1& 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ishitani (US Pub no. 2021/0167278 A1).

Regarding claim 1, Ishitani et al discloses A magnetic memory device (fig. 12)comprising: a first spin-orbit torque (SOT) induction structure (20), the first SOT induction structure comprising a Hall metal having perpendicular magnetic anisotropy[0142][0087], the first SOT induction structure comprising alternating metal layers of a first metal (20a)and a second metal (20B), the first metal comprising a non-ferromagnetic metal[0090] and the second metal (20B)comprising cobalt[0099], the first SOT induction structure(20)  free from a seed layer(no seed layer shown); a first magnetic tunnel junction (MTJ) stack (10)disposed over the first SOT induction structure(20)[0077]; a first conductive line(110) coupled to a first side of the first SOT induction structure(20)[0110]; and a second conductive line(120) coupled to a second side of the first SOT induction structure(20)[0110].
Regarding claim 4, Ishitani et al discloses wherein the first metal (20a)has a
first lattice constant and the second metal (20b) has a second lattice constant, wherein the first lattice constant and the second lattice constant are different[0103] (Examiner notes that different materials will have different lattice constants, Ishitani et al teaches different materials for first and second metal layers [0090][0099] ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani (US Pub no. 2021/0167278 A1) in view of Hong (US Pub no. 2019/0103553 A1).
Regarding claim 3, Ishitani et al discloses all the claim limitations of claim 1 but fails to teach wherein a bottom layer of the first metal has a greater thickness than a second layer of the first metal, a first layer of the second metal interposed between the bottom layer and the second layer.
Hong et al discloses wherein a bottom layer (222) of the first metal (Pd) has a greater thickness than a second layer (223) of the first metal (Pd), a first layer (224) of the second metal (Co) interposed between the bottom layer (222) and the second layer (223b) fig. 3 [0067].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishitani et al with the teachings of Hong et al to enhance spin orbit coupling.


Claim(s)6-10,14 ,19, 21, 22, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani (US Pub no. 2021/0167278 A1) in view of Mihajlovic ( US Pub no.2020/0043538 A1).
Regarding claim 6, Ishitani et al discloses all the claim limitations of claim 1 but fails to teach a spacer layer interposed between the first SOT induction structure and the first MTJ stack.
However, Mihajlovic et al discloses a spacer layer(214) interposed between the first SOT induction structure(220) and the first MTJ stack(MTJ)[0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishitani et al with the teachings of Mihajlovic et al to provide decoupling between the free layer and spin swapping layer.

Regarding claim 7, Mihajlovic et al discloses wherein the spacer layer
(214)comprises a metal [0043]
Regarding claim 8, Mihajlovic et al discloses wherein the spacer layer
(214)comprises Platinum [0043].
Regarding claim 9, Ishitani et al discloses a magnetic memory device comprising: a first spin-orbit torque (SOT) induction structure (20), the first SOT induction structure(20) comprising a Hall metal[0091], the first SOT induction structure(20) comprising alternating metal layers of a first ferromagnetic material comprising cobalt (20b)and a second non ferromagnetic material(20a)[0089][0091][0099]; a magnetic tunnel junction (MTJ) stack(10) disposed over the first SOT induction structure(20)[0077];  a first conductive line(110) coupled to a first side of the first SOT induction structure(20); and a second conductive line (120)coupled to a second side of the first SOT induction structure (20)[0110]but fails to teach  the MTJ stack comprising a spacer layer interposed between a free layer of the MTJ stack and the first SOT induction structure.
However, Mihajlovic et al discloses a spacer layer(214) interposed between the first SOT induction structure(220) and the first MTJ stack(MTJ)[0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Mihajlovic et al to provide decoupling between the free layer and spin swapping layer.
Regarding claim 10, Ishitani et al discloses wherein the MTJ stack(10)
comprises: the free layer(1)[0080], a barrier layer (3)over the free layer(1)
[0080], a reference layer (2)over the barrier layer(3) [0080] but fails to teach a
second spacer layer over the reference layer, and a pinned layer over the second
spacer layer.
However, Mihajlovic et al discloses a second spacer layer(206) over a reference
layer(208), and a pinned layer(PL) over the second spacer layer(206) [0038]. It would
have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to modify Ishitani et al with the teachings of Mihajlovic et al to provide close to zero magnetization.
Regarding claim 14, Ishitani et al discloses a magnetic memory device comprising: a first spin-orbit torque (SOT) induction structure(20), the first SOT induction structure (20)comprising a multi-layer Hall metal having perpendicular magnetic anisotropy[0142][0087]; a first magnetic tunnel junction (MTJ) stack (10)disposed over the first SOT induction structure(20)[0077]; a first source/drain of a first transistor (110)coupled to a first side of the first SOT induction structure(20); and a second source/drain of a second transistor(120) coupled to a second side of the first SOT
induction structure(20)[0110] but fails to teach a spacer layer interposed between the first SOT induction structure and the first MTJ stack, the spacer layer having a thickness configured to magnetically decouple the first SOT induction structure from a free layer of the first MTJ stack.
Mihajlovic et al discloses a spacer layer (214)interposed between a first SOT
induction structure (220)and the first MTJ stack(MTJ), the spacer layer(214) having a
thickness configured to magnetically decouple the first SOT induction structure from a
free layer of the first MTJ stack[0043]. It would have been obvious to one of ordinary
skill in the art before the effective filing date of the invention to modify Lin et al with the
teachings of Mihajlovic et al to prevent the free layer and the swapping layer to align.
Regarding claim 19, Mihajlovic et al discloses wherein the spacer layer
(214)comprises platinum[0043]
Regarding claim 21, Ishitani et al discloses all the claim limitations of claim 14 but fails to teach wherein the free layer of the MTJ stack is configured to be switchable by passing a current through the first SOT induction structure and without applying an external field.
However, Mihajlovic et al discloses(fig. 4) wherein a free layer (212) of the MTJ stack (MTJ)is configured to be switchable by passing a current through a first SOT induction structure (402)and without applying an external field by way of spacer 404[0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ishitani et al with the teachings of Mihajlovic et al to provide a second source of spin current to provide an assisted switching mechanism to the free layer.
Regarding claim 22, Ishitani et al discloses all the claim limitations of claim 1 but fails to teach wherein the free layer of the MTJ stack is configured to be switchable by passing a current through the first SOT induction structure and without applying an external field.
However, Mihajlovic et al discloses(fig. 4) wherein a free layer (212) of the MTJ stack (MTJ)is configured to be switchable by passing a current through a first SOT induction structure (402)and without applying an external field by way of spacer 404 [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ishitani et al with the teachings of Mihajlovic et al to provide a second source of spin current to provide an assisted switching mechanism to the free layer.
Regarding claim 24, Ishitani et al discloses all the claim limitations of claim 9 but fails to teach wherein the free layer of the MTJ stack is configured to be switchable by passing a current through the first SOT induction structure and without applying an external field.
However, Mihajlovic et al discloses(fig. 4) wherein a free layer (212) of the MTJ stack (MTJ)is configured to be switchable by passing a current through a first SOT induction structure (402)and without applying an external field by way of spacer 404 [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ishitani et al with the teachings of Mihajlovic et al to provide a second source of spin current to provide an assisted switching mechanism to the free layer.

Claim(s)12,15,16,17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani (US Pub no. 2021/0167278 A1) in view of Mihajlovic ( US Pub no.2020/0043538 A1) as applied to claim 9 and claim 14 and further in view of Hong (US Pub no. 2019/0103553 A1).

Regarding claim 12, Ishitani et al as modified by Mihajlovic et al  discloses all the claim limitations of claim 10 but fails to teach wherein a lattice misfit of the first ferromagnetic material and the second non-ferromagnetic material is between 6% and 10%.
Hong et al discloses a spin orbit torque magnetic device wherein a lattice misfit of
the first ferromagnetic material (126) and the second non-ferromagnetic material (124)
is between 6% and 10% [0050]. It would have been obvious to one of ordinary skill in
the art before the effective filing date of the invention to modify Ishitani et al  and  Mihajlovic et al  with the teachings of Hong et al to enhance spin orbit coupling
Regarding claim 15, Ishitani et al as modified by Mihajlovic et al  discloses all the claim limitations of claim 10 but fails to teach wherein the first SOT induction structure comprises alternating metal layers of a first metal and a second metal, wherein a first
thickness of the first metal is between 1 nm and 2 nm, and a second thickness of the second metal is between 0.01 nm and 0.7 nm. 
Hong et al discloses wherein the first SOT induction structure (220) comprises alternating metal layers of a first metal (223a to 223n) and a second metal (224a to 224n), wherein a first thickness of the first metal (223a to 223n)
is 1 nm [0067], and a second thickness of the second metal (224a to 224n) is between
0.01 nm and 0.7 nm [0062-0067]. However, Hong et al fails to teach that a first
thickness is between 1 nm to 2 nm. It would have been obvious to one of ordinary skill
in the art before the effective filing date of the invention to achieve a thickness of between 1 nm to 2nm through routine experimentation “Where the general conditions
of a claim are disclosed in the prior art, it is not inventive to discover the optimum or
workable ranges by routine experimentation. "In re Aller, 220 F.2 d 454, 456, 105 USPQ
233,235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Ishitani et al  and  Mihajlovic et al   to optimize spin orbit coupling.
Regarding claim 16, Hong et al discloses wherein the first SOT induction
structure (220)comprises: a first metal layer (222) comprising a first metal (Pd), wherein
a thickness of the first metal layer is between 2 nm and 5 nm (3nm)[0067], and
alternating metal layers of a second metal (223a to 223n)and a third metal (224a to
224n/226), wherein a thickness of each of the alternating metal layers is between 0.01
nm and 2 nm([Co(0.4 nm)/Pd (1 nm))] 10Pd)[0067].

Regarding claim 17, Hong et al discloses wherein the first metal (222) and the
second metal (223a) are the same material (Pd) [0067].


Regarding claim 20, Hong et al discloses the first SOT induction structure (220)
comprises wherein alternating metal layers of a first metal and a second metal, wherein
a lattice misfit between the first metal and the second metal is between 6% and 10% [0050].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani (US Pub no. 2021/0167278 A1) in view of Mihajlovic ( US Pub no. 2020/0043538 A1) as
applied to claim 9 and further in view of Yamada ( US Pub no. 2022/0165934 A1)
Regarding claim 13, Ishitani et al as modified by Mihajlovic et al discloses all the
claim limitations of claim 9 but fails to teach wherein the spacer layer has
a shape in top down view which is the same shape as a shape of the first SOT induction
structure.
However, Yamada et al teaches a spacer layer (3)having
a shape in top down view which is the same shape as a shape of a first SOT induction
structure (60)[0076] fig. 15 . It would have been obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify Ishitani et al & Mihajlovic et al with the teachings of Yamada et al to protect underlying layers from process damage.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani (US Pub no. 20210167278 A1) in view of Mihajlovic ( US Pub no. 2020/0043538 A1) and as applied to claim 14 and further in view of Swerts ( US Pub no. 2019/0088713 A1).

Regarding claim 23, Ishitani  et al as modified by Mihajlovic et al  discloses the spacer layer but fails to teach comprises magnesium oxide a thickness of the spacer layer is between 6.5 Å and 8.5 Å, wherein when the spacer layer comprises
magnesium the thickness of the spacer layer is between 10 Å and 13 Å; wherein when
the spacer layer comprises titanium the thickness of the spacer layer is between

6.5 Å and 10 Å, and wherein when the spacer layer comprises tungsten the thickness of
the spacer layer is between 5 Å and 10 Å.

However, Swerts et al teaches a decoupling layer (118) comprising magnesium
oxide, magnesium, titanium or tungsten [0078] but fails to teach a thickness of the
spacer layer between 6.5Å and 8.5 Å; between 10 Å and 13 Å; between 6.5 Å and 10 Å;
between 5 Å and 10 Å, respectively. It would have been obvious to one of ordinary skill
in the art before the effective filing date of the invention to achieve the thickness
between 6.5 Å and 8.5 Å, 10 Å and 13 Å, 6.5 Å and 10 Å, and 5 Å and 10 Å
respectively, through routine experimentation. "[W]here the general conditions of a
claim are disclosed in the prior art, it is not inventive to discover the optimum or
workable ranges by routine experimentation. "/n re Aller, 220 F.2d 454, 456, 105 USPQ
233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the invention to further modify Ishitani et al and  Mihajlovic et al and with decoupling materials of Swerts et al to enhance
perpendicular magnetic anisotropy and provide reliable decoupling and barrier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813